Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending. Claims 12-20 have been cancelled. Claims 1-4 and 11 have been amended. Applicant’s election without traverse of claims 1-10 in the reply filed on June 29, 2022 is acknowledged. Applicant cancelled non-elected claims 12-20 and amended claim 11 to depend from claim 1, so claim 11 will be examined with claims 1-10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earth Guild (Basic Tie-Dye Instructions Using Procion-MX Dyes on cotton T-shirts (https://www.earthguild.com/products/riff/tie dye.htm, Nov 5, 2012) as evidenced by Burch (All About Hand Dyeing, http://www.pburch.net/dyeing/FAQ/structure.shtml, Jan 9, 2000).

    PNG
    media_image1.png
    177
    959
    media_image1.png
    Greyscale

Earth Guild teaches soaking cotton t-shirts, squeezing the fabric gently, tieing the shirts while they are damp, dyeing the t-shirt and microwave in a microwave safe bag (heat safe container) (pages 1 and 2). 

    PNG
    media_image2.png
    189
    968
    media_image2.png
    Greyscale

Burch provides evidence that Procion MX dyes are dichlortriazine dyes (page 1).
Accordingly the teachings of Earth Guild are sufficient to anticipate the material limitations of the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Earth Guild (Basic Tie-Dye Instructions Using Procion-MX Dyes on cotton T-shirts (https://www.earthguild.com/products/riff/tie dye.htm, Nov 5, 2012) in view of Strachan (US 2017/0043913).
Earth Guild is relied upon as set forth above.
Earth Guild does not teach the container is polypropylene.
Strachan teaches that containers that are microwave safe are conventionally made of polypropylene (abstract, paragraph 0007).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Earth Guild by making the microwave safe container from polypropylene as Strachan teaches microwave safe containers are conventionally made of polypropylene and that polypropylene can withstand the microwaving heating. Using a known conventional effective and microwave safe plastic to hold the tie dyed t-shirt is obvious to achieve the predictable result of heating the t-shirt safely in a container during microwaving. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Earth Guild (Basic Tie-Dye Instructions Using Procion-MX Dyes on cotton T-shirts (https://www.earthguild.com/products/riff/tie dye.htm, Nov 5, 2012) in view of Gayle ( AFTER THE SALT, SODA ASH AND DYE ARE MIXED DOES IT HAVE A "SHELF LIFE"?,http://www.pburch.net/dyeing/dyeblog/C2070637368/E20090506185633/index.html. May 10, 2009).

Earth Guild is relied upon as set forth above.
Earth Guild does not teach the salt and sodium carbonate. 
    PNG
    media_image3.png
    167
    1002
    media_image3.png
    Greyscale

Gayle teaches salt and soda ash (sodium carbonate) are mixed with Procion MX dyes for permanent, colorfast dyeing of cotton.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Earth Guild by adding salt and sodium carbonate as Gayle teaches these are conventional ingredients added to PROCION  MX dyes before dyeing cottons to produce permanent colorfast dyeings. Earth Guild invites the inclusion of dyeing with Procion MX dyes and using conventional dye additives effective for dyeing with Procion MX dyes is obvious. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Earth Guild (Basic Tie-Dye Instructions Using Procion-MX Dyes on cotton T-shirts (https://www.earthguild.com/products/riff/tie dye.htm, Nov 5, 2012) in view of van Olphen (US 4,951,483) and Collins (US 2001/0054209).

Earth Guild is relied upon as set forth above.
Earth Guild does not teach monochlorotriazine dyes.
Van Olphen teaches PROCION dyes are used in tie-dyeing fabrics (column 2, lines 54-68).
Collins teaches monochlorotriazine PROCION dyes are effective in color cotton with good washfastness (paragraph 0029,0003,0008).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Earth Guild by dyeing using monochlorotriazine dyes as van Olphen teaches PROCION dyes are effectively used in tie0dyeing fabrics and Collins teach monochlorotriazine PROCION dyes are used to dye cotton textiles with good washfastness. Earth Guild invite the inclusion of tie dyeing cotton with PROCION dyes and using known effective PROCION monochlorotriazine dyes that have good washfastness on cotton is obvious and a design choice based on the desired color of the textile. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Earth Guild (Basic Tie-Dye Instructions Using Procion-MX Dyes on cotton T-shirts (https://www.earthguild.com/products/riff/tie dye.htm, Nov 5, 2012) in view of Truetiedye (Using a microwave for faster dyeing; http://www.truetiedye.com/microwave-tie-dye.html, Jan 30, 2009) and Backaert (US 2010/0163553).
Earth Guild is relied upon as set forth above.
Earth Guild does not teach the container including a reservoir to keep the object damp during heating, wherein the container keeps the object off the floor of the container, and is configured to receive a drop-in liner.

    PNG
    media_image4.png
    162
    993
    media_image4.png
    Greyscale

	Truetiedye.com teaches when dyeing t-shirts with Procion MX dyes, microwaving accelerates the dye reaction but the t-shirt must not dry out during microwaving otherwise the microwave will scorch and burn the t-shirt (page 1). Truetiedie.com further teaches keeping the t-shirt covered in plastic to prevent moisture from escaping as steam. (page 1).
	Backaert teaches microwave safe containers for steaming articles during heating comprising a plastic water reservoir base (Fig 2, 12), a container which meets the limitation of a drop in liner (Fig 2 14), a tray to keep the microwaved items from the floor of the container (Fig 2, 16) and a cover (Fig 2, 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Earth Guild by keeping the t-shirt damp during microwaving and putting it in a plastic container as Truetiedye.com teaches these steps are necessary so steam does not escape from the t-shirt during microwaving for the benefit of preventing the t-shirt from burning or scorching during dye setting. It would have been further obvious to use a microwave safe multilayer container of Backaert in the methods of Earth Guild as Backaert teaches these containers  have a water reservoir on the bottom and a perforated tray which allows steam generated in the water reservoir to penetrate above to the main bowl and steam the items contained in it. Earth Guild invites the inclusion of a microwave safe container and using a conventional container used effectively in steaming during microwaving is obvious.  Truetiedye.com further emphasizes the importance of steaming during microwaving to ensure the t-shirt does not dry out and burn during heating.
It is noted that in claims 4-6, the limitation “configured to” is a capability and not an actual structural element. The containers of Backaert can have the capability of receiving a drop in liner, including a reservoir and elevating the object off the floor of the container.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Earth Guild (Basic Tie-Dye Instructions Using Procion-MX Dyes on cotton T-shirts (https://www.earthguild.com/products/riff/tie dye.htm, Nov 5, 2012) in view of Truetiedye (Using a microwave for faster dyeing; http://www.truetiedye.com/microwave-tie-dye.html, Jan 30, 2009) and Backaert (US 2010/0163553) and further in view of Mittal (US 2016/0176614).
Earth Guild, Truetiedye.com and Backaert are relied upon as set forth above.
Earth Guild, Truetiedye.com and Backaert do not teach the container is polypropylene.
Mittal teaches that containers that are microwave safe are conventionally made of polypropylene for even heating of the materials contained within it during microwaving (abstract, paragraph 0019-0020).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Earth Guild, Trutiedye.com and Backaert by making the microwave safe container from polypropylene as Mittal teaches microwave safe containers are conventionally made of polypropylene and that polypropylene can uniformly heat the items during microwaving.. Using a known conventional effective and microwave safe plastic to hold the tie dyed t-shirt is obvious to achieve the predictable result of heating the t-shirt uniformly in a container during microwaving. 



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMINA S KHAN/Primary Examiner, Art Unit 1761